                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Gordon M. Park
                                Nevada Bar No. 7124
                              3   gordon.park@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Tayler D. Martinez
                                Nevada Bar No. 14921
                              6   tayler.martinez@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:     (702) 949-1100
                              8 Facsimile:     (702) 949-1101

                          9 Attorneys for Defendant
                            Financial Pacific Insurance Company
                         10
                                                         UNITED STATES DISTRICT COURT
                         11
                                                              DISTRICT OF NEVADA
                         12

                         13
                                 WILLIAM GILDAS,                                 Case No. 2:19-cv-00851-JCM-VCF
                         14
                                              Plaintiff,                         MOTION TO REMOVE ATTORNEY
                         15                                                      FROM THE SERVICE LIST
                                       v.
                         16
                            FINANCIAL PACIFIC INSURANCE
                         17 COMPANY; DOE INDIVIDUALS I-X,
                            inclusive; and ROE CORPORATIONS I-X,
                         18 inclusive,

                         19                   Defendants.

                         20

                         21            Defendant Financial Pacific Insurance Company (“Defendant”), by and through its attorneys
                         22 of record of the law offices of McCormick, Barstow, Sheppard, Wayte & Carruth, LLP, hereby

                         23 requests that Renee M. Maxfield, Esq. be removed from the list of counsel to be noticed. Gordon M.

                         24 Park, Esq., Jonathan W. Carlson, Esq., and Tayler M. Martinez, Esq. have assumed the representation

                         25 of Defendant in the place and stead of Ms. Maxfield.

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                      2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                               MOTION TO REMOVE ATTORNEY FROM THE SERVICE LIST
                              1               Accordingly, we respectfully request the Court remove Ms. Maxfield from the Court’s

                              2 electronic filing service list through CM/ECF, and in her place add Jonathan W. Carlson and Tayler

                              3 M. Martinez.

                              4               DATED this 27th day of March, 2020

                              5                                              McCORMICK, BARSTOW, SHEPPARD,
                                                                             WAYTE & CARRUTH LLP
                              6

                              7

                              8                                              By            /s/ Jonathan W. Carlson
                                                                                   Gordon M. Park
                              9                                                    Nevada Bar No. 7124
                                                                                   Jonathan W. Carlson
                         10
                                                                                   Nevada Bar No. 10536
                         11                                                        Tayler D. Martinez
                                                                                   Nevada Bar No. 14921
                         12                                                        8337 West Sunset Road, Suite 350
                                                                                   Las Vegas, Nevada 89113
                         13                                                        Tel. (702) 949-1100
                         14
                                                                                   Attorneys for Defendant
                         15                                                        Financial Pacific Insurance Company
                                  6742960.1
                         16

                         17

                         18

                         19

                         20

                         21                                     4-2-2020
                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                  2                        2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                    MOTION TO REMOVE ATTORNEY FROM THE SERVICE LIST
                              1                                  CERTIFICATE OF SERVICE
                              2         I hereby certify that on this 27th day of March, 2020, a true and correct copy of MOTION TO
                              3 REMOVE ATTORNEY FROM THE SERVICE LIST was served via the United States District

                              4 Court CM/ECF system on all parties or persons requiring notice.

                              5

                              6                                          By         /s/ Mandy Vogel
                                                                              Mandy Vogel, an Employee of
                              7                                               MCCORMICK,       BARSTOW,           SHEPPARD,
                                                                              WAYTE & CARRUTH LLP
                              8

                              9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                             3                        2:19-cv-00851-JCM-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                               MOTION TO REMOVE ATTORNEY FROM THE SERVICE LIST
